5 ' - '5 page 3 line 6 “ facts” Obiection the facts are clear it was raining cat_s and 66gs during

 

" C686 1.18-CV5-55O1654-.5]E.]-K|\/5| DOCUI'Tl€n'[ 12 Fil€d 10/05/18 P6Q6 1 Qf 5 »

Fit_t:-: ' ;
1 x ,HAB.R¢:SBL)RG"'PA

   
    
   
 

ln the United States listrictCou7rt55 t
for the l\/liddle district of Pennsytvania f‘i;§_,§

   

` “ j 'JOS'huéA `M'O’ni_ghan Té.><r_$ay¢' 5 - ,
P.iaintift~ . . :: - ~
~V 7 ; ' _ » j = ,7j 7 .j.7»J»Mdg7e-_t_7,onegjj771i-;j;;_~: ;

,, 5T0m Wolf Governor
7 ».:Commonwea|th of Pennsylvania

 

 

Reply to Brief in support of l\/lotion t05 dismiss by Tom Wol'f
Page 2 line On August 21st0l0]ection history has been shortened intact the
'Giovernors5 Office under Tom Wolf was Petitioned on duly 31st for an extension of the

~' w:~

nomination period due to cause anal effect ot Weather on the period

 

Pagie 3 Questioris presented ~
'5 »5“Claim” Objection the petition makes rio monetary claim
-_ page 3 “Argt,iment” 5

_ “'Claim” Objection, the petitioner has not made monetary claim has riot shown

 

“ Avermer_it” Olojec_tt on, the Petition for extension Was sufficient to make denial by

Jonathan l\/larks

. page 3 line 2 “a” Ot)iection KN E;:irrors, intact the petition if for all third party petitioners `5_5'5

the most critical parts of the nomination perio od '- ~

 

 

 

 

br '. _Qualified elector as in the complaint

 

,-Case.1_:1s-cv§01§654-JEJ-Ki\/_i vDocume`r_u~~12'i=iie;i 10/§5/13;jPage_z\._pfs ’

page 3 lin§ 7 “ Libel” Obiection the defendant is the Governor s Office Libel not
' been have not been stated in the petition Tom Wolf is the Governor 1 l 7

v ' ,( j page 4 line 13 “ Claim” Oloiection the issue the “extension” has been shown failure-of

 

the relief possible stated the Office has failed to respond
' _ page 4 line 14 “ pleader” the office is unable to show in any way the pleader is not av 1
' " page 4 line 20 “ unintelligible “ objection unsworn statement Kefi l\leary offers not
s evidence or testimony to support the interperitaibility by the Governors office

v ' page 5 line 3, “ This' is such a case” Ob]ection Kl\l makes conclusion in n 3 §

k page 5 line 4 “ Opportunity “ Objecl.'ion Kl\l refused to recognize Tom Ridges ability to

f decipher a problem' invasive to a fair election process in 3004 within 23 hours and

' _ make and implement a decision The Governors office had opportunity of 10 days to 71 :

' respond fairly. Counsel conflicts the record is the case l.\lo conflicts in law v y

l Pg 5 line 14 “ relating” Obiection the complaint relates to the Petition and the First

. ` amendment right to its practice to do so sited by KN

 

201.3°' l v

   
  
 
    

1 _Page 3 line l “ Governor “ Objection, the Petition makes no monetary claim the Office 513

was petitioned for redress but failed to provide relief within it’ s power and control
Page" o line 3 “ Claims” Ooiection the Petitioner makes ne monetary claims but did
. 7 provide a sequence of events numerical in themselves for which declaratory and v
injunctive relief if warranted v k v l `

Office of the Governor' is not Libel The Office' is responsible for action or declaratory 1

relief would have been acceptable or responsive

 

 

 

 

 

h , ; The Office of Governors office'»n ,

' ' l , _The Brief offers no Genuine reasons in support of a dismissial lt"is~:lan atte_,¢ pted to

' made for monetary compensati

 

 

»* Case 1:iS-Cv-Oli654_-.]E.j"-:Kl\/lii Do*oum-ent’lZ, ',F'_i|e,cl» 10/05./18_,1::Pag__e3 of 5

  
 

 

not received a aim

 

 

' Our complaint is in the Office o o Wolf s custody y. cause and effect f the iiveath

 

Conclusion about the reply brief

 

. provide confusing legal analysis homogenizing several inadverten

l fact of libel claims and interpretation of underst ' nolin

 

' dismissal of the complaint Libel are not grounds made in_ the complaint nor_are claim

_’Declaration or injunction reli_ 3 x vl_jr:fr 155 h

      

l complaint The Office in default after abridgment of lsand 4th amended Where relief or}

" declaration could have been made with inl 10 days

 

* .ioshuaAi\/ionighanTaxpayer ,

     

 
    
      
    
     

 

"-Ceise1:1‘_3§@\/~0'issri-§JEJ-i<i/i7 Doc'umem.l;z \,Fiie`dilo/osils P_agel-¢i`oifs v `

   
 
 

ln the United States District Court
for the l\/liddle district of Pennsylvani'a

 

JOShuaAl\/lonlghan Ta><payer 1 _
Plaintiff ' ` ` ' v ~

, ,;'»To_m WolfGevernor~'~<»-~ j ` " h
' 1 Commonwealth of Pennsy|vania '

' v _D¢iéhdani 1
certificate.of§servi'¢é “ `
Before me caused to be sworn by the following depose to me by
Joshua A lVlonighan plaintiff for relief hereby certify that on Octobei 5'th 2018 He
cause to be served s true and correct copy of the forgoing documents titled
1) Brief' rn support of Plaintiffs Joshua A lVlonighan s l\/lotion for Summary Judgmerit
'2) Reply to Brief' in support of defendant governor Tom Wolf’ s motion to dismiss
Commonwealth of Pennsylvania
Tom V\IolfGovernor O_ffice
508 lVlain Capitol Building g
Harrisburg, 'PA 17120
' -171'7 787 2500* '
Commonwealth of Pennsylvania
Robert Torres secretary of state '_ l -
302 North Office Building l `
401 North Street Harrisburg PA 17120'
Commonwealth of Pennsylvania
'Josh Shapiro Attorney Gieneral

l l 16 Floor, Strawberry Square 17120
1717- 787- 8881 j _ .

 

 

 

 

 

 

Case 1:18-Cv-01654-.]E.]-Kl\/| Document 12

Commonwealth Court`of Pennsylv'ania
l\/lichae'l F. Krimme| ChiefClerk

601 Commonwealth'Ave`

Harrisburg PA 17120

Peter J Welsh Acting Clerk of Courts'
Fionald Fleagan Federal Building

US Court House
228 Walnut Street

Harrisburg PA'1'7101
US Clerk personal Service , f

Joshua A Monighan Taxpayer .'

g 6383 Basehore Ftd

l\/lechanicsburg PA17050

17173198014 *

jmonighan@gmail.com

///;W w

, SWorn dS/ubscribed This 5 day of

'i=iied 10/05/18 Page 5 of 5 ~

§ Page'§2

D575M 2018 in the Commonwealth ofrPer-irisylvariiia County of v

Cumberland

Hji//€ré zuzw~erw lim/voing

 

 

Commonwealth of Pennsylvanla- Nal§ry Seal
HALEV ELlZABETH VANNOSTRAND- Notaiy Public
Cumberland Co`unly .1
My Commission Expires Feb 1, 2022
Commission Number 1324372

 

 

